OPINION
By THE COURT.
This is an application for leave to appeal, in the case of State of Ohio v. Carl C. Hertz, No. 92781, Franklin County, Ohio, more than thirty days after sentence and judgment. Such an appeal is permissible under §13459-4 GC “only by leave of Court or two of the Judges thereof ” This Court recently held in State v. McGahan, 86 Oh Ap 283, that leave to appeal would not be granted without a showing of good cause. See also, In re Martin, 61 Abs 309, 104 N. E. (2d) 194. The only ground set forth by this petitioner is that he learned that his sentence was illegal, after he became incarcerated. This, in our opinion, does not constitute good cause for the granting of an appeal more than thirty days after sentence and judgment.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.